Case 1:20-cv-22191-JEM Document 31 Entered on FLSD Docket 05/26/2020 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

   RICK-VINCENT GARCIA,
                                                Case No. 2:19-cv-12750
               Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
   v.

   FCA US, LLC,

               Defendant.
                                    /

                        OPINION AND ORDER
            GRANTING DEFENDANT'S MOTION TO TRANSFER [11]

        The present action involves a potential class that alleged violations of the

  Telephone Consumer Protection Act ("TCPA"). ECF 1. On November 11, 2019,

  Defendant FCA US, LLC filed a motion to transfer the case to the Southern District

  of Florida. ECF 11. The Court reviewed the briefs and finds that a hearing is

  unnecessary. See E.D. Mich. LR 7.1(f)(2). For the following reasons, the Court will

  grant Defendant's motion and transfer the case.

                                    BACKGROUND

        Plaintiff Rick-Vincent Garcia, a Florida resident, initially filed the case in the

  United States District Court for the Southern District of Florida ("Florida case") and

  alleged that Defendant violated the TCPA when it caused "a prerecorded message to

  be transmitted to Plaintiff's cellular telephone." See ECF 11-1, PgID 70; see also

  Garcia v. FCA, No. 1:18-cv-23223-FAM, ECF No. 1 (S.D. Fla. Aug. 8, 2018). On

  December 10, 2018, the Florida case was stayed pending the outcome of Salcedo v.




                                            1
Case 1:20-cv-22191-JEM Document 31 Entered on FLSD Docket 05/26/2020 Page 2 of 6



  Hanna, 936 F.3d 1162 (11th Cir. 2019) because the outcome of that case "could [have

  been] dispositive of the [Florida] case." Garcia v. FCA, No. 1:18-cv-23223-FAM, ECF

  No. 32 (S.D. Fla. Dec. 11, 2018). The United States Court of Appeals for the Eleventh

  Circuit issued an opinion in Salcedo on August 28, 2019, and held that a single text

  message sent to a plaintiff's cellphone in violation of the TCPA does not "meet[] the

  injury-in-fact requirement of Article III." Salcedo, 936 F.3d at 1172. And it is clear to

  the Court that there are similarities between the injury of receiving a single text

  message and the injury of receiving a single voicemail message.

         Soon after the Salcedo opinion was released, Plaintiff moved to voluntarily

  dismiss the Florida case and the Southern District of Florida granted the motion

  thirteen days later, on September 10, 2019. Garcia v. FCA, No. 1:18-cv-23223-FAM,

  ECF No. 35 (S.D. Fla. Sept. 10, 2019). Ten days later, on September 20, 2019, Plaintiff

  filed a nearly identical complaint in the Eastern District of Michigan. ECF 1; see also

  ECF 11-1 (redline comparison of Plaintiff's Florida and Michigan complaints).

  Defendant filed a motion to dismiss and the present motion to transfer the case to the

  Southern District of Florida. ECF 10, 11.

                                   LEGAL STANDARD

         "For the convenience of parties and witnesses, in the interest of justice, a

  district court may transfer any civil action to any other district or division where it

  might have been brought or to any district or division to which all parties have

  consented." 28 U.S.C. § 1404(a). "To transfer an action under [§] 1404(a) the following

  criteria must be met: (1) the action could have been brought in the transferee district

  court; (2) a transfer serves the interest of justice; and (3) transfer is in the convenience


                                               2
Case 1:20-cv-22191-JEM Document 31 Entered on FLSD Docket 05/26/2020 Page 3 of 6



  of the witnesses and parties." Kepler v. ITT Sheraton Corp., 860 F. Supp. 393, 398

  (E.D. Mich. 1994). In ruling on a § 1404(a) motion, the Court should consider "the

  private interest of the parties, including their convenience and the convenience of

  potential witnesses, as well as other public-interest concerns, such as systematic

  integrity and fairness, which come under the rubric of 'interests of justice.'" Moses v.

  Bus. Card Exp., Inc., 929 F.2d 1131, 1137 (6th Cir. 1991) (citing Stewart Org., Inc. v.

  Ricoh Corp., 487 U.S. 22, 30 (1988)).

                                      DISCUSSION

        In its motion, Defendant claimed that Plaintiff engaged in forum shopping

  when he dismissed a case pending in the Southern District of Florida after an

  unfavorable decision from the Eleventh Circuit and refiled a nearly identical case in

  the Eastern District of Michigan. ECF 11, PgID 54. Based on its analysis of the

  factors, the Court agrees and will grant Defendant's motion to transfer the case.

  I.    The Action Could Have Been Brought in the Southern District of Florida

        Defendant must show that the case could have been brought in the transferee

  court—the Southern District of Florida. See, e.g., Fluidtech, Inc. v. Gemu Valves, Inc.,

  457 F. Supp. 2d 762, 766 (E.D. Mich. 2006). Here, not only could Plaintiff have filed

  this case in the Southern District of Florida, he did file an identical case against the

  same Defendant in that district. See Garcia v. FCA, No. 1:18-cv-23223-FAM, ECF No.

  1 (S.D. Fla. Aug. 8, 2018). The first factor favors transfer.

  II.   Interest of Justice

        Next, the Court must determine if transfer serves the interest of justice. "It is

  well established that, '§1404(a) should not create or multiply opportunities for forum


                                              3
Case 1:20-cv-22191-JEM Document 31 Entered on FLSD Docket 05/26/2020 Page 4 of 6



  shopping.'" Energy Conversion Devices Liquidation Trust v. Trina Solar Ltd., No. 13-

  14241, 2014 WL 2763648, at *2 (E.D. Mich. June 18, 2014) (quoting Ferens v. John

  Deere Co., 494 U.S. 516, 523 (1990)). Forum shopping may "reasonably be inferred"

  when a plaintiff "files the same or similar case represented by the same law firm in a

  different district after receiving unfavorable" precedent in the first district.

  LegalForce, Inc v. Legalzoom.com, Inc., No. 2:18-cv-06147-ODW-GJS, 2018 WL

  6179319, at *3 (C.D. Cal. Nov. 27, 2018) (collecting cases). And "[i]t is not in the

  interest of justice to encourage, or even allow, a plaintiff to select one district

  exclusively or primarily to obtain or avoid specific precedents." Lab Corp. of Am.

  Holdings v. NLRP, 942 F. Supp. 2d 1, 5 (D.D.C. 2013).

        Here Plaintiff moved to dismiss the Florida case days after the Eleventh

  Circuit handed down potentially negative precedent to his legal theory. He also

  swiftly filed a nearly identical complaint in this Court. He was represented by the

  same law firms in both cases. The timing of Plaintiff's dismissal and refiling of his

  complaint "leads the [C]ourt to suspect that" he refiled his complaint "in [an] attempt

  to forum shop." See Energy Conversion Devices Liquidation Trust, 2014 WL 2763648,

  at *3. Because Plaintiff filed his complaint in the Eastern District of Michigan to

  avoid Eleventh Circuit precedent,1 transferring the case to the Southern District of




  1 Plaintiff argued that Defendant's motive to move for the case's return to the
  Southern District of Florida was forum shopping because FCA maintained in the
  original action that the Southern District of Florida did not have jurisdiction over the
  nationwide class action. ECF 14, PgID 97–98. Defendant, however, has conceded that
  if transfer to the Southern District of Florida "is granted, jurisdiction over the
  nationwide class is a given." ECF 15, PgID 121.

                                             4
Case 1:20-cv-22191-JEM Document 31 Entered on FLSD Docket 05/26/2020 Page 5 of 6



  Florida will serve "the interest of justice by discouraging the practice of forum

  shopping." Warrior Sports, Inc. v. Nat'l Collegiate Athletic Ass'n., No. 1:08-cv-808,

  2008 WL 11356782, at *1 (W.D. Mich. Nov. 17, 2008). The second factor therefore

  weighs in favor of transferring the case to the Southern District of Florida.

  III.   Convenience of Witnesses and Parties

         Based on the small amount of briefing submitted on the final factor, the

  Southern District of Florida is at least as convenient a forum as this Court.

  Defendant's employees reside mainly in Michigan, but one of the law firms

  representing it is from Missouri. Plaintiff and his attorneys, on the other hand, reside

  in Florida. The parties will both have to travel to take depositions and attend

  hearings in the Eastern District of Michigan. But the Southern District of Florida is

  close to home for the plaintiff and his lawyers. And because Defendant is the party

  seeking transfer, the Court can infer that Defendant is unconcerned about any

  personal loss of convenience. The last factor therefore leans slightly in favor of

  transfer.

                                     CONCLUSION

         Based on all the factors set forth above, transfer to the Southern District of

  Florida is appropriate.

                                         ORDER

         WHEREFORE, it is hereby ORDERED that Defendant's motion to transfer

  pursuant to 28 U.S.C. § 1404(a) [11] is GRANTED.




                                             5
Case 1:20-cv-22191-JEM Document 31 Entered on FLSD Docket 05/26/2020 Page 6 of 6



        IT IS FURTHER ORDERED that the Clerk of the Court shall TRANSFER

  the case to the United States District Court for the Southern District of Florida.

        IT IS FURTHER ORDERED that the motions currently pending on the

  Docket [10, 16, 21] are DENIED WITHOUT PREJUDICE AS MOOT.

        This is a final order that closes the case.

        SO ORDERED.


                                          s/ Stephen J. Murphy, III
                                          STEPHEN J. MURPHY, III
                                          United States District Judge
  Dated: May 26, 2020

  I hereby certify that a copy of the foregoing document was served upon the parties
  and/or counsel of record on May 26, 2020, by electronic and/or ordinary mail.

                                          s/ David P. Parker
                                          Case Manager




                                             6
